significant index no o sec_26 i department of the treasury internal_revenue_service washington c tax_exempt_and_government_entities_division apr tep rat az re company former parent salaried plan bankruptcy court plan_of_reorganization this letter constitutes notice that the company's request for a modification of the conditional waiver of the minimum_funding_standard for the hourly plan for the plan_year ending september date and modified by ruling letters dated date and date has been approved accordingly condition of the funding waiver as modified is replaced with the following condition that was granted in a ruling letter dated the effective date of the plan_of_reorganization is no later than date lf any one of the conditions of the funding waiver as modified is not met the waiver for the plan_year ending september is retroactively null and void to the company announced that it was taking the steps necessary to on enable the completion of its exit financing syndication furthermore the former parent is prepared to provide additional exit financing the has advised the company that it company believes that the former parent's increased participation in the exit financing structure is necessary to successfully syndicate its exit financing on a timely basis and is consistent with the plan_of_reorganization in connection with the re-launch of its exit financing syndication the company's lead investor agreed to extend from _ the first date by which it could terminate the the effective date of the plan_of_reorganization has investment agreement with not occurred in order to provide the company additional time to comply with closing conditions under the investment agreement the company has represented that the funding waivers that the salaried and hourly plans have received are critical to the implementation of the plan_of_reorganization if the modifications that the company has requested are not approved the waivers would be rendered retroactively null and void if the company does not emerge from chapter bankruptcy protection on or before date the modifications agreed to by the company will extend the deadline for the company's emergence from chapter bankruptcy protection to date in consideration of this extension the company will a replace certain letters of credit that it has provided to the salaried plan and the hourly plan as a condition of the funding waivers each plan received for the and b increase the value of the letter_of_credit plan years ending september held by the hourly plan by this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the hourly plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the hourly plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the hourly plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa by date this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact _at sincerely yours for ichael d julianelle irector employee_plans
